UPON PETITION FOR REHEARING.
Per Curiam.
The present application for a rehearing is predicated upon the following among other grounds: “First. Because this action was heard and decided by the commission after this court had allowed an oral argument to be made, and the day had been fixed for the same by the commission; but upon motion of it. S. Morrison, attorney for appellant, the argument of the cause was postponed, and before another day was fixed the cause was taken up and decided.”
This statement, unexplained, leaves the action of the court and commission in the premises subject to unjust criticism. Oral arguments are favored, and so far as possible the convenience of counsel is consulted in connection therewith. To show that in this case everything *419within reason was done to have such an argument, a brief review of facts, as shown by the records and report of the commission, is alone necessary.
The cause was first set for oral argument in pursuance of a written stipulation on the 28th of August, 1888. On the 15th of September following it was taken out by the commission for final decision. Concerning the postponement of the argument from August 28th we are not advised. But on September 20 th counsel for the parties appeared before the commission and orally stipulated that the argument should be set for October 11th, at 10 o’clock, A. M. They then also agreed to furnish maps of the premises in controversy for examination by the commission before the day thus fixed. Two maps were handed in by one of the parties in pursuance of this agreement. On October 4th a written stipulation, signed by the counsel of record, was filed, resetting the argument for the 25th of that month. On the 25th of October the counsel again appeared, and agreed that the oral argument should be postponed until the return of Mr. Morrison, counsel for appellant, from Washington, which would be in a few days. Several weeks later the attention of counsel for appellee was again called to the matter, without evoking any suggestion or request or satisfactory comment, fío further steps were taken by either party to have the oral argument heard, and on the 29th of March, five months and four days after the last day set therefor, the final opinion was filed. It was not, nor is it yet, shown that Mr. Morrison did not return in a few days, or that the argument might not have been made long prior to the filing of this opinion. In the meantime parties interested in the litigation were appealing for a speedy determination thereof, and censuring the court on account of its great delay in the premises, the cause having been pending upwards of six years, two and a half years of which period had been consumed in the preparation of abstracts and briefs.
*420JSTo explanation or excuse having been given concerning the long delay, the court assumed that the oral argument had been abandoned, and directed the commission to report an opinion deciding the appeal. For seven months that body had had the case under consideration, and its members were about to go out of office. It was therefore important that the matter be disposed of when it was. Besides, further procrastination would hardly have been excusable. The interests of the litigants were entitled to some consideration, and a final disposition of the appeal was due to them, so that the long and tedious litigation might be terminated.
The remaining matters relied upon in - support of the present petition are in our judgment likewise without substantial merit; and the rehearing is denied.

Rehearing denied.